 UIn the Matter Of POOR & COMPANY (VERMILION MALLEABLE IRONWORKS)andINTERNATIONAL UNION OF MINE, MILL AND SMELTERWORKERS, CIOCase No. 13-R-3028.Decided August 14,1945Pope and Ballard, byMr. Thomas C. Strachan, Jr.,of Chicago, Ill.,for the Company.Mr. Carson C. Preston,of Danville,Ill., andMr. Angelo Verdu,ofEast St.Louis, Ill., for the Union.Miss Ruth Busch,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Milland Smelter Workers, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Poor & Company (Vermilion Malleable Iron Works),Hoopeston, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Benjamin B. Salvaty, Jr., Trial Examiner.Said hearing washeld at Hoopeston, Illinois, on May 25, 1945.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'sruling's made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation, operates plants which arelocated throughout the United States.This proceeding concerns onlythe Company's plant in Hoopeston, Illinois, which is known as the63 N. L.R. B., No. 50.348 POOR & COMPANY349.Vermilion Malleable Iron Works and which is engaged in the manu-facture of malleable iron castings from customers' patterns.Duringthe year 1944, the Company purchased raw materials amounting tomore than $100,000, in value, of which 70 percent came from sourcesoutside the State of- Illinois.In the same period, the Company's saleswere valued in excess of $100,000, of which 70 percent was shipped topoints outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated April 6, 1945, the Union requested recognition ofthe Company as the exclusive bargaining representative of certain ofits employees.On April 14, 1945, the Company replied by letter stat-ing that it would not recognize the Union until the latter has beencertified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Company at its Hoopes-ton, Illinois, plant, including watchmen, the pattern maker, the pat-tern maker apprentice, the maintenance mechanic, and the carpenter,but excluding office and clerical employees, the shipping room clerk,2the timekeeper,3 the scale man,4 the teamster, superintendents ,5 fore-men,' assistant foremen ,7 and all other supervisory employees withIThe Field Examiner reported that the Union submitted 93 cards, that there are 125employees in the appropriate unit, and that the cards were dated as follows:1 in Feb-ruary 1945,26 in March 1945;61 in April 1945; and 5 were undated.2 Otto Yeoman.8Metz.4 Joseph Shark, Jr.'Collier and Leemon.eBatka and Thurman,°This includes assistant foreman Felix. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthority to hire, promote,discharge,discipline,or otherwise effectchanges in the status of employees or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebagaining within the meaning of Section 9 (b) of the Act. -V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed'during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The partiesagree thatall 15 employeeswho normallyreside on theIsland of Jamaica, B. W. I., and who are classified as temporary em-ployees on its pay roll be not permitted to vote in the election.Sinceit appears that the tenure of these employees will be of limited dura-tion, we are of the opinion that these employees have an insufficientinterest in working conditions in the plant to warrant their participa-' tion in the election.Accordingly,we shall adopt the agreement of theparties and shall not permit these employees to vote."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Poor & Company(Vermilion Malleable IronWorks),Hoopeston,Illinois,an electionby secret ballot shall be conducted as early as possible,but not laterthan thirty(30) days from the date of this Direction,under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among the employees in'the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during the said pay-roll period becausethey were ill, or on vacation,or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls,but excluding temporary employees and8 SeeMatterofSyracuse Chilled Plow Co,Inc.,61 N. L.R. B. 717. POOR & COMPANY351those employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by InternationalUnion of Mine, Mill and Smelter Workers, CIO, for the purposes ofcollective bargaining.MR.GERARDD.REILLYtook'no part in the consideration of the aboveDecision and Direction of Election.